                                 United States District Court
                               Western District of North Carolina
                                      Asheville Division

 Cherie Fisher,                            )           JUDGMENT IN CASE
                                           )
                  Plaintiff,               )         1:18-cv-00255-MOC-WCM
                                           )
                     vs.                   )
                                           )
 United States of America,                 )
                                           )
              Defendant.

DECISION BY COURT. This action having come before the Court by Motion and a decision
having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s December 17, 2020 Order.

                                                  December 17, 2020




     Case 1:18-cv-00255-MOC-WCM Document 66 Filed 12/17/20 Page 1 of 1
